Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 23 April 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					My Dear Charles
					Washington 23d April 1821
				
				Your Shandean Letter is received with all its apologies and few amendments I will only say that you must remember excuses are inadmissible unless they are precursers of improvement—I shall wait your dissertation with impatience from the specimen already sent it will call for some exertion to understand it. You have siezed with considerable humour the broken method of Stern and I give you credit for the imitation. It is said that no writer has yet succeeded in his style which is certainly very beautiful as it blends the pathetic and the playful in the most elegant manner—As an exercise it would be excellent to copy him in his wanderings but do not be too close an imitator and remember that the spirit is much more important than the manner of an Author altho’ it is highly necessary to attend to bothHave you seen the Poem called Sukey and do you know who is the author of it? Your father is so much pleased with some of the extracts which he has read he is anxious to know who wrote it—I have not seen them at all—I will not pass an absolute Veto against your visits to Boston but your father and myself would both wish that they should not be very frequent—habits are more easily acquired than checked and passing nights from home is always attended with inconvenience and sometimes with danger. It gives me too much pleasure to promote your happiness in every reasonable form ever to deny you any thing which I can in strict propriety grant. you must therefore be convinced in your own mind of something wrong when you apprehend any contradiction from me—I am happy to find you have renewed your friendship with your former associates but always keep in mind my dear boy that on the selection of friends we frequently depend for our future prosperity or misery in  life and watch the morals of your companions least they should prove a stumbling block to your own.You will call this another lecture therefore I will shorten my Letter as it is impossible for me to avoid moralizing when I address those in whose future fate my whole Soul is absorbed and be assured that I never address any of you in anger but ever with that energy which a powerful affection creates in a well disposed heart and mind whose sense of right overpowers the flattering illusions of mere politeness—Yours Ever
				
					L. C. A—
				
				
			